DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8 & 18 have been cancelled.  Claims 21-23 have been added new.  Claims 1-7, 9-17, and 19-23 are currently pending and have been examined along with response to Applicant’s Remarks in this Non-Final Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2021 based on the provisions of 37 CFR 1.97, has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 5-7, 11, 15-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2016/0290623) in view of Liu (US 2018/0313896).
Regarding Claims 1 and 11,
Harris discloses:
An apparatus [claim 11] for use in harsh corrosive environments and luminaire [claim 1] for powering a light-emitting diode (Figs. 1-13, [0004] lighting fixture and [0050]) comprising:
a main chassis (support plate 10), at least one mounting bracket (mounting bracket 25) attached to the main chassis ([0005] at least one mounting bracket 25 attached to the support plate 10);
at least one LED array attached to the main chassis ([0034] support plate 10 attached to LEDs)
at least one electronics housing (housing 15) attached to the chassis (support plate 10 and [0009] attaching housing to support plate) and comprising therein a circuit board ([0009] housing 15 comprising a circuit board 60 attached to support plate) comprising:
input portion, output portion, power portion and protection portion ([0042] circuit board 60 may include four wire terminals 68 configured to receive at least some of the electrical wiring (e.g., the wiring provided from the power supply via the access opening 17, [0040]) for connecting the plurality of LEDs to the power supply, include a combination of rectifier, filter, and/or regulator circuits)
Although Harris discloses all of the features recited above, it may not explicitly specify, nonetheless, Liu, in the same field of endeavor, further discloses:
the input portion comprising an alternating current line and neutral line with a varistor positioned between the alternating current line and neutral line, the input portion further comprising a common mode filter, wherein the alternating current received across the alternating current line and neutral line is filtered through the common mode filter and whose output is used to supply two distinct, alternative paths (Abstract, [0035], Figs. 2-3, Varistor MOV1 between Line 1 (L1) and neutral line (L2),  input portion further comprising an EMI Filter 210 filtering the AC and output to two paths B1 and B2, [0023] filtering power received from an AC line power supply 107, to improve stability of electrical signals and safety and to improve performance of the lighting controller, [0031] Protection circuit 200 may also be referred to as a front end filter, surge protection circuit, or surge suppression circuit. The protection circuit 200 may be connected between connection points L1, L2, and PE associated with a line power input (such as an input from line power 107 described in regards to FIG. 1), and connection points B1 and B2 associated with a bridge rectifier. In some cases, the protection circuit 200 may include one or more varistors/MOVs, such as MOV1, MOV2, and MOV3.  MOV1 may be connected on the line side of an EMI filter 210 between a hot or line input of the line power, such as connection point L1, and a neutral input, such as connection point L2, see Fig. 2 below:

    PNG
    media_image1.png
    485
    789
    media_image1.png
    Greyscale

wherein each of the two distinct alternative paths comprise at least one capacitor, wherein the at least one capacitor on each of the two distinct alternative paths are arranged in parallel between the two distinct alternative paths to mitigate signal noise (Figs.2-3, [0035] the circuit 300 includes an EMI filter 310. The EMI filter 310 may include two capacitors, C5 and C54. In some cases, the capacitor C5 and C54 may be high voltage capacitors (e.g., class-Y safety capacitors) and may provide EMI filtering), the power portion configured to receive power from the input portion of the circuit along two distinct alternative paths to regulate the current received from the alternative paths and to provide power to an LED driver along a single path supplied by the two distinct alternative paths, the protection portion configured to mitigate voltage surges and to regulate the voltage supplied to the LED driver; and the output portion configured to receive power through the LED driver and to supply the LED array with constant-current power (Figs. 2-3, [0010] power management, safety, reliability, or system protection. In some cases, the relay panel may include a power supply with one or more components capable of reducing or diverting transient voltage or transient current events, see also [0021-0036])

    PNG
    media_image2.png
    415
    538
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to incorporate in the circuit board of Harris, the additional surge protection components as taught by Liu.    Such combination would have been obvious since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable, additionally, it would provide the benefit of “reduc[ing] variations in the AC line voltage, or improve performance under a surge test” (Liu; [0030]).
	 	
Regarding Claims 5 and 15,
 The apparatus and luminaire of claims 4 and 14, wherein the protection portion of the circuit is configured to limit voltage based on a value established by a plurality of resistors configured between the direct current of the power portion of the circuit and a chassis ground of the apparatus (Liu; [0035] The circuit 300 may also include additional components, such as a capacitor C23, a fuse F1 (e.g., as described in regards to FIG. 2), or a bridge rectifier 320. In some cases, the bridge rectifier 320 includes a resistor R24, [0040] The current sense resistors 451a and 451b may capable of detecting a current received from the respective relay associated with each relay drive circuit. Based on the detected current, each of the relay drive circuits 450a and 450b may determine a state of the respective relays 440a and 440b. In some cases, the current sense resistors 451a and 451b may each have a respective value that is based on a maximum rated current of an actuator of the respective associated relay).

Regarding Claims 6 and 16,
The apparatus and luminaire of claims 1 and 11, wherein the output portion of the circuit comprises a positive output terminal and a negative output terminal, wherein an LED array is configured to be connected across the positive output terminal and the negative output terminal (Liu; Fig. 6; positive and negative output to lighting controller 690 coupled to lighting fixture 680).

Regarding Claims 7 and 17,
The apparatus and luminaire of claims 6 and 16, further comprising a resistor connected across the positive output terminal and the negative output terminal, wherein the resistor prevents ghosting of the LED when power is removed from the input portion of the circuit board (Liu; [0040] In addition, each of the relay drive circuits 450a and 450b may each include a current sense resistor, such as the respective current sense resistors 451a and 451b. The current sense resistors 451a and 451b may capable of detecting a current received from the respective relay associated with each relay drive circuit. Based on the detected current, each of the relay drive circuits 450a and 450b may determine a state of the respective relays 440a and 440b. In some cases, the current sense resistors 451a and 451b may each have a respective value that is based on a maximum rated current of an actuator of the respective associated relay, wherein the intended result of the resistor is capable of being configured for preventing ghosting when the power is removed from the input portion, also Fig. 3; R24 resistor).

Regarding Claims 21-23, 
	The apparatus of claim 1, further comprising a battery backup system coupled to the circuit board comprising a battery charger, battery interface and battery, wherein the power portion is configured to control charging of the battery, and select between input portion and the battery to supply the LED with power (Liu; [0069] The relay may enable or disable the connection based on whether power is received by the relay panel. For example, while power is supplied to the relay panel, a closed relay may enable a connection between a power supply or a control component (such as power supply 120 or control interface board 112 described in regards to FIG. 1) and an additional lighting system component (such as one of lighting controllers 190a-190d described in regards to FIG. 1). In addition, while power is supplied to the panel, an open relay may disable a connection between the power supply or the control component an emergency power supply, such as a battery, and the lighting system component. For example, if power to the lighting relay panel is interrupted, the relay may close, and enable a connection between the component and an emergency power supply, such as a battery, [0074] the lighting relay panel 710 may include a capacitor or battery, such as to change the state of one or more of the latching relays 740a-740d during a power event, [0075] the latching relay 740d could be configured to have a closed state during a power event, such as to provide the lighting controller 790d with power (e.g., from an emergency backup battery).

Claims 2-4 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2016/0290623) in view of Liu (US 2018/0313896) in further view of Lopez (US 2016/0043658).
Regarding Claims 2 and 12,
Harris in view of Liu discloses the apparatus and luminaire of claims 1 and 11, including a bridge rectifier (Liu; [0031-0035]), however it may not explicitly specify, yet Lopez, in the same field of endeavor discloses:
wherein the input portion comprises a first rectifier and a second rectifier, wherein each of the first rectifier and the second rectifier convert alternating current received along a respective one of the two distinct, alternative paths to direct current ([0027] The first rectifier circuitry 104 is configured to generate a first DC voltage based on the AC voltage, and to provide the first DC voltage to a load 108. The second rectifier circuitry 108 is configured to generate a second DC voltage based on the AC voltage, and to provide the second DC voltage to a load 110, and Fig. 1 first and second rectifiers 104 and 106 converting current along alternative paths, depicted below:

    PNG
    media_image3.png
    334
    791
    media_image3.png
    Greyscale


	Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the Harris-Liu combination and further incorporate a first rectifier and a second rectifier as taught by Lopez. One of ordinary skill in the art would have been motivated to include the rectifiers of Lopez for the benefit of “This type of operation may be able to leverage beneficial characteristics of both the first rectifier circuitry 104, which may operate more efficiently at higher voltages, and the more-efficient low voltage operation of the second rectifier circuitry 106 (Lopez; [0027]).
	
Regarding Claims 3 and 13, 
The apparatus and luminaire of claims 2 and 12, wherein the power portion of the circuit is configured to limit current based on a value established by a resistor positioned between a negative output terminal of at least one of the first rectifier and the second rectifier and a chassis ground of the apparatus (Lopez; [0031] Inregard to FIG. 2, the first rectifier circuitry 104″ includes a resistor R1, a resistor R2, a resistor R3, a resistor R4, a resistor R5, a resistor R6, a capacitor C5, a capacitor C6, and a capacitor C7. The additional components illustrated in FIG. 3 may generally support functionality including, but not limited to, voltage and/or current storage, support for external functionality related to the power supply system 100 shown in FIG. 1 and/or a larger system into which power supply system is incorporated (e.g., a lighting fixture), overcurrent protection, etc. As shown in FIG. 3, the resistors R1 and R2 and the capacitor C5 are coupled in series across secondary coils of the transformer T1. The capacitor C6 is coupled between a cathode of a diode D1 and an anode of a diode D2. The capacitor C7 is coupled between the anode of the diode D2 and ground. The resistors R3 to R6 are coupled in parallel between ground and a load 108, see also [0032-0033]).

Regarding Claims 4 and 14,
 The apparatus and luminaire of claims 2 and 12, wherein the direct current output of the first rectifier and the second rectifier are connected, and wherein the connected direct current outputs are supplied to the power portion of the circuit (Lopez; [0037] FIG. 6 illustrates a flowchart of operations to generate a first voltage and a second voltage. In an operation 600, an AC voltage is received in a power supply system. First rectifier circuitry generates a first DC voltage based on the AC voltage in an operation 602. In an operation 604, second rectifier circuitry generates a second DC voltage based on the AC voltage. Additional detail is provided in regard to the operation 604 in FIG. 6. In an operation 604A, a diode-based full-wave rectifier in the second rectifier circuitry rectifies the AC voltage into a DC voltage. The rectified DC voltage is then reduced using capacitive voltage dividers in the second rectifier circuitry in an operation 604B. A switch in the second rectifier circuitry is controlled to charge or discharge a tank capacitor in the second rectifier circuitry to generate the second DC voltage in an operation 604C. For example, in some embodiments, a signal is provided to open or close the switch, which may cause the tank capacitor to charge or discharge, respectively, based on the reduced DC voltage and to generate the second DC voltage).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2016/0290623) in view of Liu (US 2018/0313896) in further view of Official Notice.
Regarding Claims 9 and 19, 
The apparatus and luminaire of claims 1 and 11, wherein the input portion, the power portion, the protection portion, and the output portion cooperate to meet or exceed military standard specification (Harris; [0028] lighting system is used in harsh environments and “meet certain requirements for specialized applications including use in military applications, such as in submarine environments”).   
Although the intended use of the input, power protection, and output portions in order to meet military standard safety specifications does not patentable distinguish over the prior art and is already taught by Harris for military applications, nonetheless, Official Notice (https://www.public.navy.mil/netc/ile/documents/DoD29612/MIL-HDBK-29612-1A_4.pdf) is hereby taken that it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that military standard 461 (MIL-STD-461) specification was old and well known as the conventional Department of Defense interface standard for electric power and alternating current.

Regarding Claims 10 and 20, 
The apparatus and luminaire of claims 1 and 11, wherein the input portion, the power portion, the protection portion, and the output portion cooperate to meet or exceed military standard specification (Harris; [0028] lighting system is used in harsh environments and “meet certain requirements for specialized applications including use in military applications, such as in submarine environments”).   
Although the intended use of the input, power protection, and output portions in order to meet military standard safety specifications does not patentable distinguish over the prior art and is already taught by Harris for military applications, nonetheless, Official Notice (https://www.public.navy.mil/netc/ile/documents/DoD29612/MIL-HDBK-29612-1A_4.pdf) is hereby taken that it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that military standard 1399- 300B (MIL-STD-1399-300B) was old and well known as Department of Defense interface standard for electric power and alternating current.

Response to Amendment & Arguments
Applicant’s amendment and arguments have been considered however they are found unpersuasive.  Based on the new amendment provided, Liu discloses the features newly claimed.  Liu discloses the input portion of the circuit board comprising an alternating current line and a neutral line with a varistor positioned between the alternating current line and neutral line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art and Non-Patent Literature:
US 2015/0312974; US 2015/0312983; US 2012/0280617; US 2012/0286663; US 2013/0271000. 
Ron Lenk; Carol Lenk, "Practical AC Drive Circuitry For LEDs," in Practical Lighting Design with LEDs , IEEE, 2016, pp.91-120, doi: 10.1002/9781119165347.ch8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's Part-Time work schedule and general availability is typically 9:00 AM - 4:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/Examiner, Art Unit 3629